DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/21/21 has been entered.
Response to Arguments
	The amendments filed 6/21/21 have been entered. 
	The claims were previously rejected over Moen (US 20150060084 A1) Richards (US 20070246212 A1). Applicant’s amendments have necessitated the new grounds of rejection presented below. 
Specifically, the examiner presents an alternate interpretation of Moen such that the recited claim limitation(s) in question have been met. The examiner notes the interpretation of the recited “sand screen” as being the gravel pack discussed in Para 0022 of Moen and the recited filter as being filter medium 24. As discussed in additional detail in the rejection below, Para 0022 states “a gravel pack may be formed around the 
	The examiner respectfully acknowledges this broad interpretation, but, notes that nothing structurally and/or functionally has been recited to differentiate from the examiner’s construction of the gravel pack as being the recited “sand screen”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moen (US 20150060084 A1).
	Regarding claim 9, Moen teaches a system, comprising:  
a well completion having a sand screen assembly through which well fluid may flow from an exterior to an interior (Fig 1, sand screen assembly 22 and gravel pack described in Para 0022 is a part of well completion assembly 20; sand screen assembly 22 permits flow from the exterior formation into an interior defined by base pipe 36), the sand screen assembly comprising a flow control device (Fig 1, Fig 2, flow control device 32 permit flow from the sand screen at 40) having:  
a production circuit through which the well fluid flows to the interior production flow passage (Fig 2, production circuit includes at least flow regulation elements 50 and 46; Para 0029, those flow regulation elements may be nozzles; and valve 62); and  
a metering circuit which automatically responds to viscosity of the well fluid to cause the production circuit to allow or block flow of the well fluid to the interior production flow passage (Fig 2, meter circuit comprising at least regulation elements 48 and 52, pressure path segments 58 and 60; Para 0027 these elements and the pressure passages 58 and 60 in particular causes a pressure differential, the “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”; Para 0024 “flow control device or devices 32 may be used to automatically change flow performance of the well completion system 20 as fluid properties change. For example, the flow control device or devices 32 may be configured to allow a higher flow rate of viscous oil versus restricting the flow rate of a less viscous fluid”).  
wherein the metering circuit comprises a filter (Para 0022, Fig 1, “the filter media 24”), viscosity pressure loss device (Fig 2, Para 0026 flow regulation element 48 may be a tube which would result in frictional pressure losses as it flows; this would be a viscosity dependent pressure loss), and a metering orifice positioned sequentially (Fig 2, flow regulation element 52; Para 0029, flow regulation element 52 may a nozzle which is broadly construed as being a metering orifice as it is an opening which influences the amount of fluid flowing through the flow control device and it is positioned sequentially after 48)
and wherein the filter is located in an annular space between a sand screen (Fig 1, Para 0022, “a gravel pack may be formed around the screen assemblies 22 to further filter particulates from the inflowing fluid.” The gravel pack is formed around the apparatus including base pipe 26. A “gravel pack” is defined as “A sand-control method used to prevent production of formation sand. In gravel pack operations, a steel screen is placed in the wellbore and the surrounding annulus packed with prepared gravel of a specific size designed to prevent the passage of formation sand.” see https://glossary.oilfield.slb.com/en/terms/g/gravel_pack. In other words a gravel pack is broadly and reasonably a “screen” which is “designed to prevent the passage of formation sand”) and a base pipe (Fig 1, pipe 26) of the sand screen assembly (Para 0022, the gravel pack is “formed around the screen assembly 22”, of which filter 24 is a part. Fig 1, filter 24 is in a space between the gravel pack which would surround 22 and base pipe 26). 

Regarding claim 17, Moen teaches a method, comprising:  
(Fig 1, sand screen assembly 22 and gravel pack described in Para 0022 is a part of a well completion assembly 20);  
positioning the well completion in a wellbore (Fig 1, the well completion assembly 20 is in wellbore 28); and  
using a flow control device of the sand screen assembly (Fig 1, fluid control devices 32 are found in each of the sand screen assemblies 22, there are at least two shown) to automatically open or close viscosity switching valves in the sand screen assembly based on the viscosity of well fluid flowing into the sand screen assembly (Fig 1, Fig 2, each fluid control device 32 found in the plurality of sand screen assemblies 22 shown, each flow control device has a valve 62/viscosity switching valve; Para 0027, “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”; Para 0024 “flow control device or devices 32 may be used to automatically change flow performance of the well completion system 20 as fluid properties change. For example, the flow control device or devices 32 may be configured to allow a higher flow rate of viscous oil versus restricting the flow rate of a less viscous fluid”);
the method further comprising:
	 constructing the flow control device with a production circuit  (Fig 2, production circuit includes at least flow regulation elements 50 and 46; Para 0029, those flow regulation elements may be nozzles; and valve 62) and a metering circuit working in cooperation with the production circuit to control flow of the well fluid (Fig 2, meter circuit comprising at least regulation elements 48 and 52, pressure path segments 58 and 60; Para 0027 these elements and the pressure passages 58 and 60 in particular causes a pressure differential, the “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”; Para 0024 “flow control device or devices 32 may be used to automatically change flow performance of the well completion system 20 as fluid properties change. For example, the flow control device or devices 32 may be configured to allow a higher flow rate of viscous oil versus restricting the flow rate of a less viscous fluid”); and 
fforming the metering circuit with a filter (Para 0022, Fig 1, “the filter media 24”), a viscosity pressure loss device (Fig 2, Para 0026 flow regulation element 48 may be a tube which would result in frictional pressure losses as it flows; this would be a viscosity dependent pressure loss), and a metering device positioned sequentially (Fig 2, flow regulation element 52; Para 0029, flow regulation element 52 may a nozzle which is broadly construed as being a metering orifice as it is an opening which influences the amount of fluid flowing through the flow control device and it is positioned sequentially after 48)
wherein the filter is located in an annular space between a sand screen (Fig 1, Para 0022, “a gravel pack may be formed around the screen assemblies 22 to further filter particulates from the inflowing fluid.” The gravel pack is formed around the apparatus including base pipe 26. A “gravel pack” is defined as “A sand-control method used to prevent production of formation sand. In gravel pack operations, a steel screen is placed in the wellbore and the surrounding annulus packed with prepared gravel of a specific size designed to prevent the passage of formation sand.” see https://glossary.oilfield.slb.com/en/terms/g/gravel_pack. In other words a gravel pack is broadly and reasonably a “screen” which is “designed to prevent the passage of formation sand”) and a base pipe (Fig 1, pipe 26) of the sand screen assembly (Para 0022, the gravel pack is “formed around the screen assembly 22”, of which filter 24 is a part. Fig 1, filter 24 is in a space between the gravel pack which would surround 22 and base pipe 26). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moen (US 20150060084 A1), in view of Richards (US 20070246212 A1).
	Regarding claim 1, Moen teaches a system for controlling flow, comprising:  
a sand screen assembly sized for deployment in a wellbore (Fig 1, sand screen assembly 22), the sand screen assembly comprising a base pipe (Fig 1, pipe 26), a sand screen disposed about the base pipe (Fig 1, Para 0022, “a gravel pack may be formed around the screen assemblies 22 to further filter particulates from the inflowing fluid.” The gravel pack is formed around the apparatus including base pipe 26. A “gravel pack” is defined as “A sand-control method used to prevent production of formation sand. In gravel pack operations, a steel screen is placed in the wellbore and the surrounding annulus packed with prepared gravel of a specific size designed to prevent the passage of formation sand.” see https://glossary.oilfield.slb.com/en/terms/g/gravel_pack. In other words a gravel pack is broadly and reasonably a “screen” which is “designed to prevent the passage of formation sand”), and a flow control device positioned in fluid communication with the sand screen (Fig 1, Fig 2, flow control device 32 permit flow from the sand screen at 40), the flow control device comprising:  
a production circuit having arrays of fluid nozzles (Fig 2, flow regulation elements 50 and 46; Para 0029, those flow regulation elements may be nozzles) and associated viscosity switch controlling flow from the sand screen to an interior of the base pipe (Fig 2, valve 62); and  
a metering circuit having a filter (Para 0022, Fig 1, “the filter media 24”), a viscosity pressure loss device (Fig 2, Para 0026 flow regulation element 48 may be tubes which would result in frictional pressure losses as it flows; this would be a viscosity dependent pressure loss), a metering orifice (Fig 2, flow regulation element 52; Para 0029, flow regulation element 52 may a nozzle which is broadly construed as being a metering orifice as it is an opening which influences the amount of fluid flowing through the flow control device) positioned sequentially, the associated viscosity switch opening or closing depending on the viscosity of the fluid flowing through the viscosity pressure loss device and the arrays of fluid nozzles (Para 0027, the system including flow control nozzles 50 and 46 and the pressure passages 58 and 60 causes a pressure differential, the “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”, as discussed above)
wherein the filter is located in an annular space between the sand screen and the base pipe (Para 0022, the gravel pack is “formed around the screen assembly 22”, of which filter 24 is a part. Fig 1, filter 24 is in a space between the gravel pack which would surround 22 and base pipe 26).  
While Moen teaches there is “at least one flow control device 32” with each screen assembly with “a plurality of base pipe ports 34” (Para 0023), Moen is not explicit on a plurality of associated viscosity switches. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moen by having more than one flow control device for each sand screen assembly and accordingly a plurality of associated viscosity switches since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further having an additional flow control device would allow additional hydrocarbon fluid to be processed and increasing valuable fluid produced from the reservoir.   
Moen as modified is silent on a check valve positioned sequentially. 
Richards teaches a check valve positioned at the opening before the production pipe (Fig 2, Para 0028, the opening 26 may have a check valve positioned in it; as a modification to Moen, the check valve would be located at Moen’s opening 34 in Fig 2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moen by having a check valve as disclosed by Richards because having a check valve at the orifice would prevent fluid intended to be in the production bore from flowing towards the annulus and potentially damaging the intermediate components. 

Regarding claim 2, Moen further teaches wherein the arrays of fluid nozzles comprise a pair of arrays (Fig 2, flow regulation elements 50 and 46; Para 0029, those flow regulation elements may be nozzles; As modified to have a duplicated flow control device, there would be a pair of these two elements in the system).  

Regarding claim 4, while Moen teaches that the flow control devices may include “tubes” (Fig 2, Para 0026) and as construed that the viscosity pressure loss device is at least one such tube (see claim 1), Moen is not explicit on wherein the viscosity pressure loss device comprises a series of fluid passage restrictions.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moen by having a plurality of tubes resulting in a series of fluid passage restriction since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further having a 

Regarding claim 5, Moen further teaches wherein the viscosity switches are located within an outer housing and externally of the base pipe (Fig 1, viscosity switches are located within flow control device 32 and is outside of the base pipe 26, but, within the housing defined by the screen assembly 22).  

Regarding claim 6, Moen further teaches wherein the arrays of fluid nozzles and the associated viscosity switches utilize pressure differentials which close the viscosity switches in the presence of a gas flow (Para 0024, the device is “configured to allow a higher flow rate of viscous oil versus restricting the flow rate of a less viscous fluid” and “configured to optimize a flow of oil versus gas”; Para 0027, the system including flow control nozzles 50 and 46 and the pressure passages 58 and 60 causes a pressure differential, the “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”).  

Regarding claim 7, Moen further teaches wherein the arrays of fluid nozzles and the associated viscosity switches utilize pressure differentials which close the viscosity switches in the presence of a water flow (Para 0024, “configured to allow a higher flow rate of viscous oil versus restricting the flow rate of a less viscous fluid” and “configured to optimize a flow of […] oil versus water; Para 0027, the system including flow control nozzles 50 and 46 and the pressure passages 58 and 60 causes a pressure differential, the “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”).  

Regarding claim 8, Moen further teaches wherein the associated viscosity switches each comprise a plug mounted on a diaphragm (Fig 3-4, valve 62 is shown as having a valve piston structure with a diaphragm being the thin portion between the two block ends and the plug being the right block obstructing flow in Fig 4).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moen (US 20150060084 A1), in view of Richards (US 20070246212 A1), further in view of Gaudette (US 20090101342 A1).
	Regarding claim 3, Moen as modified is silent on wherein the viscosity pressure loss device comprises a bead filled tube.  
	Gaudette teaches a viscosity pressure loss device comprises a bead filled tube (Para 0023 a conduit is filled with “granular element such as […] beads” which yields “the desired permeability for a selected pressure drop”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moen as modified by using a bead filled tube as disclosed by Gaudette because Gaudette describes a bead filled tube as an alternative means for constructing a pressure loss device instead of other tubes such as a small diameter capillary tube (Para 0023 of Gaudette).  

Claims 10, 13, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moen (US 20150060084 A1).

Regarding claim 10, Moen further teaches wherein the production circuit comprises arrays of fluid nozzles (Fig 2, flow regulation elements 50 and 46; Para 0029, those flow regulation elements may be nozzles) and associated viscosity switching valve positioned to allow or block flow to the interior production flow passage (Fig 2, valve 62 controls the flow into the interior passage via pathway 34).  
While Moen teaches there is “at least one flow control device 32” with each screen assembly with “a plurality of base pipe ports 34” (Para 0023), Moen is not explicit on a plurality of associated viscosity switches. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moen by having more than one flow control device for each sand screen assembly and accordingly a plurality of associated viscosity switches since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further having an additional flow control device would allow additional hydrocarbon fluid to be processed and increasing valuable fluid produced from the reservoir.   
 
Regarding claim 13, Moen further teaches wherein the associated viscosity switching valves open or close depending on the viscosity of the well fluid flowing through the Para 0027, the system including flow control nozzles 50 and 46; and viscosity pressure loss device 48, and in cooperation with the pressure passages 58 and 60 causes a pressure differential, the “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”).  

Regarding claim 15, Moen further teaches wherein the arrays of fluid nozzles and the associated viscosity switching valves utilize pressure differentials which close viscosity switching valves in the presence of a gas flow (Para 0024, the device is “configured to allow a higher flow rate of viscous oil versus restricting the flow rate of a less viscous fluid” and “configured to optimize a flow of oil versus gas”; Para 0027, the system including flow control nozzles 50 and 46, in combination with the pressure passages 58 and 60 causes a pressure differential, the “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”).  

Regarding claim 16, Moen further teaches wherein the arrays of fluid nozzles and the associated viscosity switching valves utilize pressure differentials which close viscosity switching valves in the presence of a water flow (Para 0024, “configured to allow a higher flow rate of viscous oil versus restricting the flow rate of a less viscous fluid” and “configured to optimize a flow of […] oil versus water; Para 0027, the system including flow control nozzles 50 and 46 and the pressure passages 58 and 60 causes a pressure differential, the “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”).  

Regarding claim 19, Moen further teaches wherein the production circuit comprises arrays of fluid nozzles (Fig 2, flow regulation elements 50 and 46; Para 0029, those flow regulation elements may be nozzles) and associated viscosity switching valve (Fig 2, valve 62 controls the flow into the interior passage via pathway 34).  
While Moen teaches there is “at least one flow control device 32” with each screen assembly with “a plurality of base pipe ports 34” (Para 0023), Moen is not explicit on a plurality of associated viscosity switches. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moen by having more than one flow control device for each sand screen assembly and accordingly a plurality of associated viscosity switches since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further having an additional flow control device would allow additional hydrocarbon fluid to be processed and increasing valuable fluid produced from the reservoir.   

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moen (US 20150060084 A1), further in view of Gaudette (US 20090101342 A1).

	Gaudette teaches a viscosity pressure loss device comprises a bead filled tube (Para 0023 a conduit is filled with “granular element such as […] beads” which yields “the desired permeability for a selected pressure drop”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moen by using a bead filled tube as disclosed by Gaudette because Gaudette describes a bead filled tube as an alternative means for constructing a pressure loss device instead of other tubes such as a small diameter capillary tube (Para 0023 of Gaudette).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676